947 F.2d 947
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Michael WILLIAMSON, Plaintiff-Appellant,v.AUTORAMA, INC.;  Wes Burrow, Service Manager;  SusanQuasdori, New Car Sales Mgr., Defendants-Appellees.
No. 91-5759.
United States Court of Appeals, Sixth Circuit.
Nov. 6, 1991.

1
Before RALPH B. GUY, Jr., Circuit Judge, WELLFORD, Senior Circuit Judge, and CHURCHILL, Senior District Judge.*

ORDER

2
Michael Williamson, proceeding without benefit of counsel, moves this court for a transcript at government expense, requests the production of documents and moves for the appointment of counsel on appeal from summary judgment for defendants in this action for employment discrimination based on race pursuant to 42 U.S.C. § 2000e-5.   This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination, this panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).


3
Michael Williamson brought an employment discrimination suit pursuant to 42 U.S.C. § 2000e-5 alleging that he was fired from his job because he is black.   The district court awarded defendants summary judgment on the grounds that Williamson completely failed to establish race as a basis for his termination.   The court also awarded attorneys' fees to defendants.


4
Upon review, we find no error.   The district court denied Williamson's request for counsel.   However, the appointment of counsel in a civil case is a privilege justified only by exceptional circumstances,  Willett v. Wells, 469 F. Supp. 748, 751 (W.D.Tenn.1977), aff'd, 595 F.2d 1227 (6th Cir.1979), and exceptional circumstances do not exist in this case.   Additionally, the district court did not abuse its discretion by awarding attorney fees as partial costs to defendants.   See Christiansburg Garment Co. v. EEOC, 434 U.S. 412, 417, 421 (1978).   The lack of merit to this case is easily recognizable by a person untrained in law.   See Chester v. St. Louis Housing Authority, 873 F.2d 207, 209 (8th Cir.1989).


5
Accordingly, the motion for appointment of counsel, the request for production of documents, and the motion for the production of a transcript at the government's expense are hereby denied, and the judgment of the district court is hereby affirmed for the reasons set forth in the court's order dated April 29, 1991.   Rule 9(b)(3), Rules of the Sixth Circuit.   The defendants' motion for attorney fees on appeal is denied.



*
 The Honorable James P. Churchill, Senior U.S. District Judge for the Eastern District of Michigan, sitting by designation